Citation Nr: 0320826	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  99-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD), currently rated 
as 50 percent disabling.

2.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right hip disability. 

3.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and December 1998 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board and, 
in a November 2000 decision, the Board denied the veteran's 
appeal as to the issue of an increased rating for service-
connected PTSD and remanded the issues regarding entitlement 
to compensation under 38 U.S.C.A. § 1151 for right hip and 
knee disabilities.  The veteran then appealed the Board's 
decision in the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In a December 2002 
Order, the Court vacated the Board's November 2000 decision 
for failure to comply with the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000.


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As noted above, this case was vacated and remanded by the 
Court in December 2002 for VCAA compliance.  In the recent 
past, the Board has attempted to cure such deficiencies by 
sending a VCAA letter to the appellant under the provisions 
of 38 C.F.R. § 19.9(a)(2)(ii).  However, this regulatory 
provision was recently invalidated by the United States Court 
of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  It therefore appears 
that proper VCAA notice must be accomplished at the RO level 
before the Board may proceed with appellate review.  

With regard to the PTSD rating issue, the Board observes that 
it has been over two years since the most recent VA 
examination.  While this in itself does not require a new 
examination, in view of the fact that the case must be 
returned to the RO for VCAA notice as explained above, the 
Board believes that it would be appropriate and helpful to 
obtain another VA psychiatric examination to ensure an 
informed record for eventual appellate review. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take appropriate action (including 
issuance of a VCAA letter) to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  The veteran should be scheduled for a 
special VA PTSD examination to ascertain 
the current severity of his service-
connected PTSD.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should clearly 
report all PTSD symptomatology to allow 
for evaluation under VA's PTSD rating 
criteria.  The examiner should also 
assign a Global Assessment of Functioning 
(GAF) score based on the veteran's PTSD. 

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and readjudicate the 
issues of assignment of a higher rating 
for PTSD and entitlement to compensation 
under 38 U.S.C.A. § 1151 for right hip 
and knee disabilities under all 
applicable laws and regulations.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




